UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7298


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

GONZALES MARCH, a/k/a Gun, a/k/a Gon,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:08-cr-00590-CMC-6)


Submitted:   January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gonzales March, Appellant Pro Se. Jimmie Ewing, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gonzales March seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                              The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability        will       not     issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the    merits,    a    prisoner         satisfies      this    standard      by

demonstrating        that     reasonable         jurists      would       find     that    the

district      court’s      assessment    of       the    constitutional           claims    is

debatable     or     wrong.      Slack    v.      McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and   that       the    motion      states    a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

March has not made the requisite showing.                        Accordingly, we deny

a   certificate         of     appealability            and    March’s        motion       for

appointment of counsel and dismiss the appeal.                            We dispense with

oral   argument       because     the    facts         and    legal       contentions      are



                                             2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3